Action to recover damages sustained by plaintiff by tripping or falling over a carbonic gas tank being pushed by an employee of defendant Collier Service Corporation over a subway station platform controlled by defendant New York Rapid Transit Corporation, at a place on the platform directly in front of the doors of a train of defendant railroad company, from which plaintiff, a passenger thereon, alighted. Appeal from judgment in plaintiff’s favor. Judgment unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Tompkins and Davis, JJ.